Exhibit Olympus Pacific Minerals Inc. Interim Management Discussion and Analysis (“MD&A”) For the six months ended June 30, 2009, amended as at November 12, 2009. The following Interim Management Discussion and Analysis, which has been prepared for the six months ended June 30, 2009, of the financial results of Olympus Pacific Minerals Inc. (the “Company” or “Olympus”) operations for the six month period ended June 30, 2009 should be read in conjunction with the unaudited interim consolidated financial statements and related notes that follow, prepared in accordance with Canadian generally accepted accounting principles (“GAAP”).This discussion covers the six month period ended June 30, 2009 and the subsequent period to November 12, 2009. This MD&A should be read in conjunction with the annual MD&A and annual audited consolidated financial statements and the notes for the three years ended December 31, 2008 and the related MD&A included in the Company’s annual report.Any reference to the financial statement notes within this MD&A is incorporated by reference number. Other pertinent information on the Company is available on SEDAR at www.sedar.com and at www.edgar.com as well as on the Company’s web site at www.olympuspacific.com. Olympus is listed on the Toronto Stock Exchange under the symbol OYM and onthe over-the-counter bulletin board in the United States under the symbol OLYMF. For the purpose of preparing our MD&A, the Company considers the materiality of information. Information is considered material if: (i) such information results in, or would reasonably be expected to result in, a significant change in the market price or value of our shares; (ii) there is a substantial likelihood that a reasonable investor would consider it important in making an investment decision; or (iii) if it would significantly alter the total mix of information available to investors. We evaluate materiality with reference to all relevant circumstances.All dollar amounts are stated in United States dollars unless otherwise indicated. OLYMPUS PACIFIC MINERALS INC. 1/27 OLYMPUS PACIFIC MINERALS INC.1 Olympus Background Olympus Pacific Minerals Inc. is an international company involved in mineral exploration, development and mining of properties in Southeast Asia with a focus in Vietnam.The Company, a first mover in Vietnam, is building its base with the aim of being a leading gold producer and explorer in Southeast Asia and has commissioned the first two foreign owned gold mines to be operated in Vietnam since the 1940s.The management team is strongly committed to Olympus’ vision of making major discoveries in the region and increasing shareholder value.The Company focuses its activities on two multi-project properties located in Central Vietnam - the Bong Mieu Gold property and the Phuoc Son Gold property. 1 The Directors of Olympus Pacific Minerals Inc. are Messrs. David Seton (chairman), John Seton, Jon Morda, and Douglas Willock. The CEO is Mr. David Seton. The CFO is Mr. Peter Tiedemann. OLYMPUS PACIFIC MINERALS INC. 2/27 The material business operations of the Company are presently carried out in large part through wholly or jointly owned private subsidiary companies as set out in the chart below. Bong Mieu (80 percent interest) Bong Mieu hosts our producing gold mine, the Bong Mieu Central Gold Mine (VN220) that contains proven and probable reserves and has been in commercial production since the fourth quarter of 2006.Bong Mieu also hosts the Bong Mieu Underground Deposit (VN230), Bong Mieu East (VN240), as well as a number of new surface showings. Phuoc Son (85 percent interest) Phuoc Son is actively being explored for new primary gold occurrences in addition to thirty existing occurrences.The property includes the high-grade deposit Dak Sa (VN320). Capcapo The property, located in the Philippines, has exploration potential. Olympus has an option to earn up to a 60 percent interest in this mining tenement upon completing a specified level of expenditures on the property.The Company has been unable to settle formal joint venture operating agreements with its partner which is inhibiting its ability to earn its interest in the property. OLYMPUS PACIFIC MINERALS INC. 3/27 Olympus 2009 in Summary The following are subject to the successful grant of a trucking license for continued Toll Treatment of ore from the Phuoc Son mine at the Bong Mieu Gold Plant. · Increased production to 2,500 ounces per month in the months of April to June.As at 30 June 2009 the Company was producing at the level of 30,000 ounces per annum. · The Company has been producing for three years and has successfully made the transition from explorer to producer. · In the second quarter of 2009, the Company had a positive cashflow. · The Company has significantly de-risked most of the operations and is expanding its production. · The Company is using self generated cashflow to develop its mining projects plant improvements. · Has established a 64% upgrade of Gold Resources at Bong Mieu East, increasing its total Resources in Vietnam to 1.61 million ounces of gold. · Completed upgrades to the Bong Mieu plant to improve production processing. · A preliminary financial assessment of Bong Mieu East is being reviewed. · Commenced a recalculation of the Phuoc Son resource following recent step-out drilling programs. OLYMPUS PACIFIC MINERALS INC. 4/27 Plant Output Results Process Plant Results from the Bong Mieu Plant (including Phuoc Son ore): Q1 2009 Q2 2009 YTD Tonnes of ore milled* 37,576 32,288 69,864 Head Grade (g/t Au)* 4.07 10.64 7.11 Mill Recoveries * 55% 69% 64% Gold Production (ounces)* 2,692 7,588 10,280 Total Gold Sales (ounces)* 2,947 6,994 9,891 Total Gold Sales ** $2,666,637 $6,396,532 $9,063,169 Total Cost of Sales*** $2,304,961 $3,449,697 $5,754,658 Amortization* $703,753 $804,819 $1,508,572 Royalties (Zedex & Govt)* $111,999 $386,462 $498,461 *The Bong Mieu Production Plant processes ore from Bong Mieu Central, Bong Mieu Underground, Tailings and Phuoc Son Projects. **Total Gold Sales includes 5,587,566 YTD of gold sales from the Phuoc Son ore and $712,043 Q1 gold sales from Nui Kem ore which as it was not in commercial production has been offset against deferred exploration and development expenditure. ***Total cost of sales includes 3,526,296 YTD of gold cost of sales and royalty expenses associated with the Phuoc Son ore and $807,680 expenses associated with Nui Kem Sales which as it was not in commercial production has been recognized as deferred exploration and development expenditure The completion of the main modifications to the plant itemized in the previous quarter marked a significant point in the life of the plant. The plant performed better than expected with after plant modifications. Significantly higher grades can be tolerated with reduced gold loss. Low grade Hogan (VN220) feed to the plant was reduced by 74% to 7,000 tonnes. Throughput at the plant dropped 14%, mainly as a result of changed ore parameters, however gold produced increased 182% on the previous quarter to 7,588 ounces for the quarter ended June 30, 2009. Gravity table gold production contributed 3,191 ounces of the overall production. OLYMPUS PACIFIC MINERALS INC. 5/27 BONG MIEU GOLD MINING COMPANY LIMITED2 Bong Mieu Background The Bong Mieu Gold Mining property, located in Tam Lanh Commune of the Tam Ky District in the southeast corner of Quang Nam province in Central Vietnam, hosts our producing gold mine, the Bong Mieu Central Gold Mine and production plant (VN220).The mine contains proven and probable reserves and has been in commercial production since 2006.Bong Mieu also hosts the Bong Mieu Underground Deposit (VN230), which is being explored, developed, and test mined for production and is located one kilometer from the operating Bong Mieu Central Gold Mine (VN220).Exploration work to date has resulted in a significant discovery in the east area of the property, Bong Mieu East (VN240), as well as a number of surface showings.There is potential for additional discoveries and resource expansion based on work completed to date. Bong Mieu Structure Olympus Pacific Minerals Inc., through its holding companies, holds an 80 percent ownership interest in Bong Mieu Gold Mining Company Limited (“BM”), a joint venture enterprise incorporated in Vietnam, which has surface rights on the Bong Mieu Gold Property. The other 20percent of Bong Mieu Gold Mining Company Limited is owned by two Vietnamese organizations, MIDECO (10 percent) and MINCO (10 percent). The Vietnamese partners have not, at this stage, paid their share of the funding requirements.Joint venture profits are to be shared in proportion to ownership once funding requirements are met. The Company pays a 2 percent royalty based on 80 percent of the revenues of Bong Mieu Central to Zedex Minerals Limited. In addition to the two percent royalty paid to Zedex, the Company pays a royalty to the Vietnamese Government. Olympus manages the exploration and operation programs on the property on behalf of the joint venture. The following table provides key information for the Bong Mieu property: 2009 Q1 Q2 Net deferred exploration and development $9,355,479 9,772,901 Property, plant, and equipment $7,757,918 7,339,495 Spending on exploration and development activities $325,562 478,422 Expenditure on property, plant, and equipment $242,485 275,809 Bong Mieu Reserves and Resources Earlier changes to the reserves and resources estimates that were published in the MD&A for previous quarters can be found in the Company’s filings at www.sedar.com. No further changes have been made to the Reserve and Resources quoted in the 2008 audited Annual Report filed on SEDAR March 31, 2009. 2The Directors of Bong Mieu Gold Mining Company Limited are Messrs. David Seton (chairman), John Seton, Dang Mau Luu, Duong Ho Phuong, and Nguyen Xuan Tuong. The general director is Mr. Nguyen Ngoc Quynh. The chief accountant is Mrs. Ho Thi Nhu Ngoc. OLYMPUS PACIFIC MINERALS INC. 6/27 A review of Reserve and Resource estimates for the Nui Kem (VN230) underground deposit was commenced in the fourth quarter 2008 and continues. Exploration No drilling was undertaken in the six-month period ended June 30, Bong MieuProjects Production and Operating Results Combined Production on Bong Mieu Gold Property Projects: Bong Mieu Central (VN220)andBong Mieu Underground (VN230) Deposits Q1 2009 Q2 2009 YTD Tonnes of ore milled 35,081 19,257 54,338 Head Grade (g/t Au) 2.94 4.85 3.62 Mill Recoveries 53% 67% 59% Gold Production (ounces) 1,745 2,013 3,758 Gold Sales (ounces) 1,865 1,994 3,859 Sales * $1,719,143 $1,756,460 $3,475,603 Cost of Sales * $1,508,349 $1,058,066 $2,566,415 Amortization * $670,951 $770,964 $1,441,915 Royalties (Zedex & Govt) * $78,606 $81,802 $160,408 * Q1 sales and associated costs of sales shown above including amortization and royalties for the Bong Mieu Underground project have been capitalized as the project did not commence commercial production until 1 April Bong Mieu Projects Financial Performance: The tables below show individual operating mine statistics of VN220 and VN230: Bong Mieu CentralProject(VN220) Q1 2009 Q2 2009 YTD Tonnes of ore milled 27,233 7,019 34,252 Head Grade (g/t Au) 2.41 2.38 2.4 Mill Recoveries 45% 56% 47% Gold Production (ounces) 946 302 1,248 Gold Sales (ounces) 1,088 564 1,652 Sales $1,007,002 $431,023 $1,438,125 Cost of Sales $845,924 $300,281 $1,146,205 Amortization $558,505 $630,944 $1,189,449 Royalties (Zedex & Govt) $45,799 $21,209 $67,008 Production: Mining in Bong Mieu Central (BMC) (VN220) generated 13,100 tonnes at 3.12g/t Au with an ore to waste ratio of 1:1.4. Leach tails recovery at dam #3 was completed end of June 2009, generating OLYMPUS
